COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Republic Water Company of Texas, LLC,         §               No. 08-17-00001-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                112th District Court

  Middle Pecos Groundwater Conservation         §              of Pecos County, Texas
  District,
                                                §             (TC# P-11956-112-CV)
                        Appellee.
                                            §
                                          ORDER

       The Court has received and filed the Appellant’s Motion to Dismiss Appeal.

The appeal is therefore reinstated. The motion is set for submission on August 2, 2017.

       IT IS SO ORDERED this 20th day of July, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.